 

Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED BY

CATALYST SEMICONDUCTOR, INC.

 

[***]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

 

AGREEMENT

BY AND BETWEEN

CATALYST SEMICONDUCTOR INC.

(“CATALYST”)

AND

TRIO-TECH (BANGKOK) CO., LTD.

(“TTBK”)

DATE:  APRIL 22, 2006

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY

CATALYST SEMICONDUCTOR, INC.

[***]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

AGREEMENT

This Agreement is made on the 22nd of April 2006 (the “Effective Date”), by and
between:

CATALYST SEMICONDUCTOR INC., a company organized and existing under the laws of
the United State of America having its registered address at 2975 Stender Way,
Santa Clara, CA 95054-3214, U.S.A. (hereinafter Preferred to as “CATALYST”) of
the one part; and

TRIO-TECH (BANGKOK) CO., LTD., a company organized and existing under the laws
of the Kingdom of Thailand having its registered address at 327 Chalongkrung
Road, Lamplathew, Lat Krabang, Bangkok 10520, Thailand (hereinafter referred to
as “TTBK”) of the other part.

WHEREAS, CATALYST hereby agrees to engage TTBK to provide services in black
topping and finished good distributions (all collectively referred to as the
“Service”) for the duration of the term specified in Clause 2 hereof in return
for payment of the fees specified in Clause 3 hereof and upon the terms and
conditions contained in this Agreement, and

WHEREAS, CATALYST has obligations to provide TTBK with certain machineries and
equipments for providing of the Services.  Particular terms and conditions in
connection with the supply and operation of the machineries and equipments are
mutually are set out by both parties in Appendix D attached hereto and deemed as
an integral of This Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

1.                                      UNDERTAKING BY TTBK


1.1                                 TTBK UNDERTAKES TO CARRY OUT THE CONTINUANCE
OF THIS AGREEMENT TO PROVIDE THE SERVICES FOR CATALYST.  ANY NEW OR ADDITIONAL
SERVICES REQUIRED BY CATALYST WILL BE DOCUMENTED BY A SUPPLEMENTARY AGREEMENT.


1.2                                 FOR THE PURPOSE OF THE SERVICES MENTIONED IN
CLAUSE 1.1, TTBK SHALL PROVIDE ADEQUATE FACILITIES REQUIRED TO CARRY OUT AN
EFFICIENT/EFFECTIVE SERVICES DURING THE CONTINUANCE OF THIS AGREEMENT


1.3                                 FOR THE PURPOSE OF THE SERVICES MENTIONED IN
CLAUSE 1.1, CATALYST SHALL PROVIDE TTBK WITH ADEQUATE MATERIALS, EQUIPMENTS AND
MACHINERIES IN GOOD WORKING CONDITION TO CARRY OUT AN EFFICIENT/EFFECTIVE
SERVICES DURING THE CONTINUANCE OF THIS AGREEMENT AS REFERRED TO IN APPENDIX D.


1.4                                 TTBK SHALL NOT HIRE, TERMINATE OR RE-ASSIGN
ITS EMPLOYEES ASSIGNED TO SUPPORT OR PROVIDE THE SERVICES UNDER THIS AGREEMENT
WITHOUT WRITTEN CONSENT FROM CATALYST.

 

 

--------------------------------------------------------------------------------


 


2.                                      COMMENCEMENT AND DURATION OF AGREEMENT


2.1                                 THIS AGREEMENT SHALL COME INTO FORCE FROM
THE EFFECTIVE DATE AND SHALL CONTINUE FOR A PERIOD OF THREE (3) YEARS.


3.                                      SERVICE FEES


3.1                                 IN CONSIDERATION OF THE SERVICES RENDERED BY
TTBK, CATALYST HEREBY AGREES TO PAY TTBK SERVICE FEES AT THE CHARGE RATE AS SET
OUT IN THIS CLAUSE 3 AND THE APPENDIXES A, B AND C ATTACHED HERETO (“SERVICE
FEES”).  THE SERVICE FEES SHALL BE EFFECT FOR NEXT THIRTY SIX (36) MONTHS
COMMENCING FROM THE EFFECTIVE DATE.


3.2                                 UNLESS THE REIMBURSEMENT COST AND OTHERWISE
AS SPECIFIED IN THIS AGREEMENT, TTBK IS ENTITLED TO CHANGE OR INCREASE THE
SERVICE FEES DUE TO ADDITIONAL OPERATIONAL REQUIREMENT AND/OR CHANGE IN PROCESS
SPECIFICATIONS.  CATALYST CAN REQUEST FOR A TOTAL REVIEW OF EXISTING SERVICE
FEES SHOULD MARKET CONDITIONS WARRANT IT AND WHEN THE PREVAILING COMPETITIVE
BIDS ARE SUBSTANTIALLY LOWER THAN THOSE OF TTBK.  ANY ALTERATION TO THE SERVICE
FEES MUST BE AGREED UPON BETWEEN CATALYST AND TTBK IN WRITING.


3.3                                 THE SERVICE FEES FOR THE SERVICE SHALL BE
COMPUTED AS A TOTAL REIMBURSEMENT COST DIVIDED BY THE TOTAL NUMBER OF UNITS
SHIPPED, WHEREBY THE REIMBURSEMENT COST IS DEFINED AS TOTAL COST INCURRED PLUS
TEN PERCENT (10%).  MORE DETAILS OF THE SERVICE FEES FOR FINISHED GOODS
DISTRIBUTION ARE SUBSTANTIALLY SET FORTH IN APPENDIX B.


3.4                                 PAYMENT OF THE SERVICE FEES SHALL BE MADE BY
CATALYST TO TTBK WITHIN 30 DAYS FOR ALL SERVICES RENDERED EXCEPT FOR THE
REIMBURSEMENT COST WHEREBY PAYMENT ITEM IS 7 DAYS FROM THE DATE OF INVOICES
ISSUED BY TTBK.  TTBK RESERVES THE RIGHT TO CHARGE INTEREST ON INVOICE
OUTSTANDING FOR MORE THAN 30 DAYS AT THE RATE OF ONE AND A HALF PERCENT (1.5%)
PER MONTH.


4.             INSURANCE


4.1                                 CATALYST SHALL ENSURE AND PROVIDE SUFFICIENT
COVERAGE OF INSURANCE ON THEIR MACHINERIES, DEVICES PERIPHERALS, COMPONENTS AND
EQUIPMENT, IF ANY, PROCURED AND SUPPLIED TO TTBK FOR THE PURPOSE OF THE SERVICES
UNDER THIS AGREEMENT.


5.             INDEMNITY


5.1                                 TO THE EXTENT PERMITTED BY APPLICABLE LAWS,
THIS AGREEMENT OR OTHERWISE AGREED BY BOTH PARTIES, FOR EACH INCIDENT THE
PARTIES HEREBY AGREE THAT THE LIABILITY OF TTBK HEREUNDER FOR DIRECT DAMAGES
INCURRED DUE TO THE NEGLIGENCE OR DEFAULT OF TTBK, EXCLUDED THOSE FROM FORCE
MAJEURE, INCURRED FROM ANY FORM OF ACTION AS SPECIFIED IN CLAUSE 6, IF IT IS
REQUIRED TTBK TO PAY CATALYST, THOSE COST MUST BE REASONABLE, PROVABLE AND
EXAMINABLE ACTUAL EXPENSES.


5.2                                 TTBK SHALL NOT BE LIABLE FOR ANY DAMAGE TO
OR DESTRUCTION OF MACHINERIES, EQUIPMENTS, COMPONENTS, PERIPHERALS OR MATERIALS
PROCURED OR SUPPLIED BY CATALYST, IF THE MACHINERIES, EQUIPMENTS, COMPONENTS,
PERIPHERALS OR MATERIALS BECOME MALFUNCTIONING, DAMAGE OR DESTRUCTION DURING THE
TERM OF THIS AGREEMENT OTHER THAN THE DIRECT DAMAGE PROVIDED IN CLAUSE 5.1

 

 

2

--------------------------------------------------------------------------------


 


ABOVE, CATALYST AGREES TO REMEDY THE SITUATION AS ITS OWN COST AND EXPENSES AND
SHALL REIMBURSE TO TTBK FOR ANY COST AND EXPENSES WHICH TTBK PAYS IN ADVANCE FOR
SOLVING THE DEFECT OR DAMAGE OF THE MACHINERIES, EQUIPMENTS, COMPONENTS,
PERIPHERALS OR MATERIALS UNLESS DAMAGE OR DESTRUCTION IS DUE TO NEGLIGENCE OR
DEFAULT BY TTBK.


5.3                                 IN CONSIDERATION OF THE PROVISIONS OF THE
SERVICES UNDER THIS AGREEMENT, CATALYST HEREBY AGREES, NOTWITHSTANDING THE
SERVICE FEES OR ANY REMUNERATION THAT HAS BEEN OR MAY BE PAID- TO TTBK, THAT
TTBK AND ITS EMPLOYEES OR REPRESENTATIVES SHALL BE INDEMNIFIED AND HELD
HARMLESS, TO THE FULLEST EXTENT PERMITTED BY LAW, FROM AND AGAINST ALL TAXES,
CUSTOMS DUTY, LIABILITIES, COSTS, CHARGES, AND EXPENSES, ARISING UNDER THE LAWS
OF ANY JURISDICTION AND THE PROVISIONS OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, JUDGMENTS, FINES, PENALTIES, AND REASONABLE ATTORNEYS’ FEES AWARDED
AGAINST TTBK IN CONNECTION WITH OR BY REASON OF THE SERVICES UNDER THIS
AGREEMENT.


6.                                      FORCE MAJEURE

Subject to Clause 5.1 or other provisions of this Agreement in the case where
the performance of any obligation hereunder of either of the parties is
prevented, restricted or interfered:


6.1                                 “FORCE MAJEURE” MEANS AN EVENT WHICH IS
BEYOND THE REASONABLE CONTROL OF A PARTY, AND WHICH MAKES A PARTY’S PERFORMANCE
OF ITS OBLIGATIONS HEREUNDER IMPOSSIBLE OR SO IMPRACTICAL AS REASONABLY TO BE
CONSIDERED IMPOSSIBLE IN THE CIRCUMSTANCES, AND INCLUDES, BUT NOT LIMITED TO:


(A)                                  ACTS OF GOD, SHORTAGE OF PUBLIC UTILITIES,
SYSTEM DISRUPTIONS, MECHANICAL OR ELECTRICAL BREAKDOWN OR FAILURE OF MACHINERY,
EARTHQUAKE, FIRE, EXPLOSION, STORM, FLOOD OR OTHER ADVERSE WEATHER CONDITIONS;


(B)                                 WAR, REVOLUTION, RIOTS, CIVIL DISORDER, ACT
OF PUBLIC ENEMIES, BLOCKAGE OR EMBARGO; STRIKES, LOCKOUTS OR OTHER INDUSTRIAL
ACTION; AND/OR


(C)                                  ANY LAW, ORDER, PROCLAMATION, REGULATION,
ORDINANCE, DEMAND OR REQUIREMENT OR ANY OTHER ACTION OF ANY GOVERNMENT AGENCIES
OR OF ANY SUBDIVISION, AUTHORITY OR REPRESENTATIVE OF ANY SUCH GOVERNMENT
AGENCIES.


6.2                                 FORCE MAJEURE SHALL NOT INCLUDE:


(A)                                  ANY EVENT WHICH IS CAUSED BY THE NEGLIGENCE
OR INTENTIONAL ACTION OF A PARTY OR SUCH PARTY’S SUBCONTRACTORS OR AGENTS OR
EMPLOYEES; AND/OR


(B)                                 ANY EVENT WHICH A DILIGENT PARTY COULD
REASONABLY HAVE BEEN EXPECTED TO TAKE INTO ACCOUNT AT THE TIME OF THE CONCLUSION
OF THIS AGREEMENT AND TO AVOID OR OVERCOME IN THE CARRYING OUT OF ITS
OBLIGATIONS HEREUNDER.

 

 

3

--------------------------------------------------------------------------------


 


7.                                      TAXES, CUSTOMS DUTY AND STAMP DUTY


7.1                                 STAMP DUTY, IF ANY, SHALL BE SHARED EQUALLY
BY CATALYST AND TTBK.


7.2                                 UNLESS OTHERWISE AGREED BY THE PARTIES,
CATALYST IS TO BE RESPONSIBLE FOR ANY VAT, CUSTOMS DUTY OR OTHER TAXES ARISING
FROM OR IN CONNECTION-WITH THE IMPORT OR EXPORT OF MACHINERIES, EQUIPMENTS,
INVENTORY OR OTHER THINGS PROCURED OR SUPPLIED BY CATALYST IN ORDER TO PERFORM
AND PROVIDE THE SERVICES UNDER THIS AGREEMENT.


8.                                      TERMINATION OF AGREEMENT BEFORE
EXPIRATION OF CONTRACTUAL PERIOD


8.1                                 CATALYST RESERVES THE RIGHT TO TERMINATE
THIS AGREEMENT BY SERVING THREE (3) MONTHS NOTICE IN WRITING IF ANY OF THE
FOLLOWING OCCUR:


(A)                                  TTBK FAILS TO OBSERVE OR PERFORM ANY OF THE
TERMS STIPULATED HEREIN.


(B)                                 TTBK OFFERS ANY SUBSTANTIAL GIFTS WHETHER BY
WAY OF MONEY OR KIND OF OTHERWISE TO ANY EMPLOYEES OR MEMBER OF THE FAMILY OF
THE EMPLOYEES OF CATALYST OR TO ANY EMPLOYEES OR MEMBER OF EMPLOYEE’S FAMILY
WHOM HAS ANY INTEREST IN TTBK BUSINESS AND OF WHICH TTBK HAS KNOWLEDGE WHETHER
IMPLICITLY OR EXPLICITLY.


(C)                                  CATALYST MOVES THE FACILITIES OUT OF
THAILAND IF SUCH A DECISION IS MADE, THERE WILL BE NO FINANCIAL OBLIGATION,
PENALTIES OR COST INCURRED OR IMPOSED UPON EITHER CATALYST OR TTBK.


8.2                                 CATALYST RESERVES THE RIGHT TO TERMINATE
THIS AGREEMENT BY SERVING 6 MONTHS NOTICE IN WRITING FOR THE CONVENIENCE OF
CATALYST.


8.3                                 TTBK RESERVES THE RIGHT TO TERMINATE THIS
AGREEMENT BY SERVING THREE (3) MONTHS NOTICE IN WRITING IF ANY OF THE FOLLOWING
EVENTS OCCUR:


(A)                                  CATALYST IS IN DEFAULT OF PAYMENT OF ANY
SERVICES FEES AFTER TTBK HAS GIVEN DUE NOTICE (AFTER THE THIRD REMINDER) TO
CATALYST’S FINANCE DEPARTMENT.


(B)                                 TTBK CEASED OPERATING IN THAILAND.  IF SUCH
A DECISION IS MADE, THERE WILL BE NO FINANCIAL OBLIGATION, PENALTIES OR COST
INCURRED OR IMPOSED UPON EITHER TTBK TO CATALYST.


9.                                      SEVERABILITY

In the event that any provision of this agreement is proved illegal, unlawful or
unenforceable, the remaining provision of the agreement shall remain in full
force and effect but the parties shall attempt in good faith to replace the
offending provision and thereby redefine their respective rights and
obligation.  No single provision of the agreement shall constitute the entire
scope and intention of the Agreement.

 

 

4

--------------------------------------------------------------------------------


 


10.                               WAIVER AND VARIATION

The agreement duly signed by authorized officers, representing the parties and
any written amendments thereof duly initiated shall constitute the complete and
exclusive agreement between the parties in relation to the service provided and
supersedes any and all prior negotiations, representation, warranties,
correspondence, communication and agreement between the parties in respect of
the business.  Any new provision which is not in this agreement shall only be
binding upon either party until it is reduced to writing signed by duly
authorized officers or representative of each party thereof.


11.                               ASSIGNMENT

No party shall assign this agreement or subcontract the execution of the whole
or any part thereof without the written consent of the other party.


12.                               NOTICE


12.1                           ALL NOTICES AND OTHER COMMUNICATION HEREUNDER
SHALL BE GIVEN IN WRITING BY REGISTERED MAIL SHALL BE ADDRESSED AT THE FOLLOWING
ADDRESSES AND IN THE FOLLOWING MANNER.

For CATALYST
For the attention of:

Mr. Gelu Voicu
CEO & President.
CATALYST SEMICONDUCTOR INC.
1250 BORREGAS AVENUE
SUNNYVALE, CA 94089 USA.

 

 

For the attention of:



Mr. Thomas Gay
CFO & Vice President, Finance
CATALYST SEMICONDUCTOR INC.
1250 BORREGAS AVENUE
SUNNYVALE, CA 94089 USA

 

 

For TTB
For the attention of:

Mr. Surachai Siriluekopas
TRIO-TECH (BANGKOK) CO., LTD
327 CHALONGKRUNG ROAD, LAMPLATHEW,
LATKRABANG, BANGKOK 10520
THAILAND.

 

 

For the attention of:

Mr. Richard Lim
Corporate Vice-President
TRIO-TECH INTERNATIONAL PTE LTD.
1008 TOA PAYOH NORTH #03-09
SINGAPORE 318996.


12.2                           THE PARTIES MAY FROM TIME TO TIME CHANGE
ADDRESSES BY GIVING NOTICE OF CHANGE OF ADDRESS IN WRITING TO THE OTHER PARTY.

 

 

5

--------------------------------------------------------------------------------


 


13.                               HEADINGS

The heading appearing in this Agreement are inserted only for convenience and in
no way do they define, limit or describe the scope or the intent of the sections
or clauses of the Agreement and have no effect on this Agreement.  Any
references to the singular or plural number shall be deemed to include the
plural or singular number respectively and words using the masculine gender only
shall include the feminine or neuter gender and vice versa as the case may be.


14.                               GOVERNING LAW

This Agreement shall be read and construed in accordance with the laws of the
Kingdom of Thailand.

IN WITNESS WHEREOF, the parties hereto have read and thoroughly understood the
entire substance of this Agreement and hereunder have duly executed as of the
date first above written.

Signed by:

On behalf of CATALYST SEMICONDUCTOR INC.

 

 

 

Mr. Gelu Voicu

 

Mr. Tom Gay

President

 

Vice President

CEO

 

Finance & Administration and CFO

 

 

 

 

 

 

Signed by:

 

 

 

 

 

On behalf of TRIO-TECH (BANGKOK) CO. LTD.

 

 

 

 

 

 

 

 

Mr. Richard Lim

 

Mr. Victor Ting

Corporate Vice-President

 

Vice President, CFO

 

 

 

 

 

 

Mr. Surachai Siriluekopas

 

 

Operations Manager

 

 

 

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY

CATALYST SEMICONDUCTOR, INC.

[***]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

APPENDIX A

Service Fees for Black Topping Service

 

Type of Services

 

Unit Price

a)     Black Topping

 

US $ [***]

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY

CATALYST SEMICONDUCTOR, INC.

[***]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

APPENDIX B

Finish Goods Distribution

A.                                   CATALYST agrees to provide activities
enough to cover a minimum processing fee of [***] per month failing which TTBK
will invoice the minimum Service Fees of One Hundred Fifty Thousand
Baht (150000) per month.

B.                                     CATALYST agrees to pay [***] to TTBK by
the 5th of each month & the balance amount of reimbursement fee by the end of
the month.

Please see also Appendix C for summary method of reimbursement of operation cost
for the Service Fees with regard to the Services for finished goods
distribution.

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY

CATALYST SEMICONDUCTOR, INC.

 

[***]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

APPENDIX C

SUMMARY REIMBURSEMENT OF OPERATION COST

 

 

MONTH

 

DESCRIPTION

 

THAI BAHT

 

S$

 

US$

 

DIRECT EXPENSES CHARGE:

 

 

 

 

 

 

 

SALARY AND BENEFITS

 

 

 

 

 

 

 

BONUS/PROFIT SHARING

 

 

 

 

 

 

 

UTILITIES (ELECTRICITY CHARGE)

 

 

 

 

 

 

 

MATERIAL & SUPPLIES

 

 

 

 

 

 

 

FREIGHT & DELIVERY & CUSTOMS FORMALITY CHARGE

 

 

 

 

 

 

 

TRANSPORTATION & TRAVELLING

 

 

 

 

 

 

 

COMMUNICATION CHARGES

 

 

 

 

 

 

 

SECURUTY SERVICE

 

 

 

 

 

 

 

MAID

 

 

 

 

 

 

 

FOOD-SUBSIDY & MEDICAL CLAIM

 

 

 

 

 

 

 

ANNUAL TRIP & ANNUAL PARTY & ENTERTAINMENT & ANNUAL HEALTH CHECK

 

 

 

 

 

 

 

MAINTENANCE COST

 

 

 

 

 

 

 

STATIONARY & OFFICE SUPPLIES

 

 

 

 

 

 

 

COPY MACHINE RENTAL CHARGE

 

 

 

 

 

 

 

SERVICE DOCUMENT KEEPING

 

 

 

 

 

 

 

HEALTH INSURANCE

 

 

 

 

 

 

 

MISCELLANEOUS EXPENSES

 

 

 

 

 

 

 

TRAINING INSTRUMENT & TUITION CATLYST STAFF

 

 

 

 

 

 

 

ASSETS & PARTS

 

 

 

 

 

 

 

SUB TOTAL (1)

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

PROCESSING CHARGES: (FIXED CHARGES)

 

 

 

 

 

 

 

 - TTB ADMIN SUPPORT FEE (BHT. 20,000)

 

20,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB TOTAL (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TTL DIRECT & PROCESSING CHARGE (1) + (2)

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

PLUS 10% AS AGREEMENT (MIN CHARGE 150.000 BHT.)

 

 

 

 

 

 

 

TOTAL CHARGES

 

—

 

—

 

—

 

BUYING RATE TO COVERT TO US DOLLAR AS END OF THE MONTH:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TTL DIRECT & PROCESSING CHARGES IN US DOLLAR (USD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TTL DIRECT & PROCESSING CHARGES IN US DOLLAR (CONVERT FROM THAI BAHT)

 

 

 

 

 

 

 

TTL DIRECT & PROCESSING CHARGES IN US DOLLAR (CONVERT FROM S$)

 

 

 

 

 

 

 

PLUS RENTAL CHARGES AS AGREEMENT: (CHARGES IN US$)

 

 

 

 

 

 

 

(A) RENTAL CHARGE = 12,096.43 Sq.F (11,756.43+340 Sq.F) @20 = 241,928.80 BHT.

 

 

 

 

 

 

 

TOTAL REIMBURSEMENT IN US DOLLAR (USD)

 

 

 

 

 

 

 

 

TTB — Finance

 

 

TTB — Operation Manager

 

 

 

 

 

 

CSI — VERIFIED

 

 

CSI — AUTHORIZED

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED BY

CATALYST SEMICONDUCTOR, INC.

[***]  Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

APPENDIX D

Terms and Conditions for Supplying Machinery and Equipment

1.                                      DEFINTTIONS

Words and expression defined in the Agreement (including by reference to any
other documents, if any) shall have the same meaning when used herein, unless
the context otherwise-requires.

2.                                      ADDITIONAL AGREEMENT

The parties hereby agree that the following provisions shall be integrated and
made an integral part of the Agreement.

2.1                               Supply of Machinery and Equipment

During the course of the Agreement, CATALYST shall provide TTBK with machinery
and equipment as listed in the Attachment for the purpose of providing of the
Services for CATALYST (the “Machinery and Equipment”).  The number of items of
the Machinery and Equipment in the Attachment may be changed depending upon the
requirement of the types of Machinery and Equipment by the parties and any
change in the number of items must be documented by the traffic personnel and
approved by the authorized personnel.  The list of Machinery and Equipment must
be updated, verify and approved annually by the authorized personnel on the
anniversary date of the Agreement or unless otherwise agreed by and between the
parties.  The authorized personnel hereof refer to the Operation Manager of
CATALYST and Finance and Administrative Manager of TTBK.

During the term of this Agreement, CATALYST is allowed to exchange and withdraw
of equipments provided to TTBK for the benefits of the Services and maintaining
efficient performance under this Agreement.

2.2                               Ownership of Machinery and Equipment

The Machinery and Equipment provided by CATALYST to TTBK as listed in the
Attachment shall always be the ownership of CATALYST.

2.3                               Hand-over of Machinery and Equipment

From time to time during the duration of the Agreement, CATALYST hall hand over
the Machinery and Equipment as listed in the Attachment to TTBK in a good
working condition and TTBK agrees to accept them from CATALYST.  TTBK agrees and
accepts that the Machinery and

 

 

--------------------------------------------------------------------------------


 

Equipment previously supplied by CATALYST from the beginning until the date
hereof are in good working conditions without any defects or damages.

2.4                               Duties and Liability of CATALYST

2.4.1                        CATALYST shall be bound to deliver the Machinery
and Equipment as listed in the Attachment to TTBK in a good working condition. 
In case of delivery of the Machinery and Equipment in a condition not suitable
for the purpose of providing of Services, TTBK reserves the right to request
CATALYST to change or replace them within a specific period of time.

2.4.2                        CATALYST shall be bound to reimburse to any
necessary and reasonable expenses incurred by TTBK for the preservation of the
Machinery and Equipment as approved by CATALYST.  Nevertheless, expenses for
ordinary maintenance and petty repairs shall be subject to the provision under
Clause 2.5.2 below.

2.4.3                        CATALYST shall be liable for any defects that arise
during the continuance of the Agreement and it must make all the repairs that
may become necessary with its own costs and expenses.

2.4.4                        The transfer of the ownership of the supplied
Machinery and Equipment shall not extinguish this supply of Machinery and
Equipment under the Agreement.  CATALYST shall arrange the transferee of the
Machinery and Equipment to be bound and be subject to the terms of the Agreement
in all respects.

2.5                               Duties of TTBK

2.5.1                        TTBK shall not use the Machinery and Equipment for
the purpose other than those of providing of the Services, which are ordinary
and usual, or provided in this Appendix or the Agreement.  If without the
permission of CATALYST, TTBK uses the Machinery and Equipment for other
purposes, TTBK shall be liable for any loss or damage incurred to the Machinery
and Equipment, even caused by Force Majeure, unless it can prove that such loss
or damage would have happened in any case.

2.5.2                        TTBK shall be bound to take as much care of the
Machinery and Equipment as a person of ordinary prudence would take care of his
own property, and to do ordinary maintenance and petty repairs.  TTBK is
entitled to any ordinary maintenance or petty repair cost (“Maintenance Cost”)
incurred therefrom plus 10% of the Maintenance Cost from CATALYST as specified
in Clause 3 and Appendix C of the Agreement.

2.5.3                        TTBK shall allow CATALYST or its agents to inspect
the Machinery and Equipment at reasonable times and intervals.

2.5.4                        Unless otherwise agreed by the parties, TTBK shall
return the Machinery and Equipment to CATALYST upon the termination of the
Agreement.  CATALYST shall bare all costs and expenses in moving the Machinery
and Equipment and transporting them to its premises.

 

 

2

--------------------------------------------------------------------------------


 

2.5.5                        If a third person claims a right over the Machinery
and Equipment and/or enters in action against TTBK, TTBK shall forthwith give
notice thereof to CATALYST.

2.5.6                        TTBK shall not sublet or transfer its
responsibilities and/or obligations under this Agreement in the whole or part of
the Machinery and Equipment to a third person, make alteration in, or addition
to, without the prior written consent of CATLYST.

2.6                               Expenses

Costs of the delivery of the Machinery and Equipment to TTBK and costs for
returning of the Machinery and Equipment to CATALYST shall be borne by CATALYST.

2.7          Interruption of Use

If the Machinery or Equipment rendered under this Agreement, or any part of
them, are interrupted through no fault of TTBK, CATALYST agrees to use its best
endeavors to remedy, repair or replace to Tag with the same conditions of the
Machinery or Equipment at its own expenses.

2.8          Duties of the Parties after the Termination of the Agreement

2.8.1        As soon as the Agreement is terminated or distinct under any
circumstances, TTBK shall return the Machinery and Equipment in good working
condition (with fair wear and tear excepted) to CATALYST within a reasonable
period of time from the termination or distinction date of the Agreement

2.8.2        TTBK shall be entitled to retain the Machinery and Equipment until
it has been paid all that is due to it on account of the Agreement.

2.8.3        TTBK shall be liable for any loss or damage caused to the Machinery
and Equipment by its own fault, including the fault of its employees.  However,
it shall not be liable for loss or damage resulting from its proper and normal
use.

3.             EFFECTTVE DATE

This Appendix shall be deemed as an integral to the Agreement and retroactively
be effective and enforceable on the Effective Date of the Agreement.

4.             EFFECT TO THE AGREEMENT

In the event of any inconsistency between this Appendix and the Agreement, the
terms and conditions of the Agreement shall prevail.  Other provisions of the
Agreement, which are not in contrary to the Agreement, shall remain enforceable,
effective and binding upon the parties hereto.

 

 

3

--------------------------------------------------------------------------------